IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2907 Disciplinary Docket No.3
                                            :
                     Petitioner             :   No. 128 DB 2021
                                            :
              v.                            :   Attorney Registration No. 320408
                                            :
 LON VANDUSEN HUGHES,                       :   (Lancaster County)
                                            :
                     Respondent             :




                                       ORDER



PER CURIAM

      AND NOW, this 25th day of October, 2022, upon consideration of the Report and

Recommendations of the Disciplinary Board, Lon VanDusen Hughes is suspended from

the Bar of this Commonwealth for a period of one year and one day. Respondent shall

comply with all the provisions of Pa.R.D.E. 217 and pay costs to the Disciplinary Board.

See Pa.R.D.E. 208(g).